 NEW BIG CREEK MINING COMPANYAPPENDIX ANOTICE TO ALL EMPLOYEES97Pursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Relations Act, we herebynotify our employees that:WE WILL NOT discourage membership by any of our employees in International Asso-ciation of Machinists, Local Lodge 284, AFL, or any other labor organization, by dis-criminating in any manner in regard to any term or condition of employment of any ofour employees.WE WILL NOT in any other like or similar manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, to form, join, or assistlabor organizations, to join or assist international Association of Machinists, LocalLodge 284, AFL, to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purposes of collective bargaining or othermutual aid or protection, and to refrain from any or all of such activities, except to theextent that such right may be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section 8 (a) (3) of the Act.WE WILL reinstate Lawrence Healy to the position from which he was demoted, with-out prejudice to his rights and privileges, at the wage rates he would have continued toreceive but for his demotion, and make him whole for any loss of pay he suffered as aresult of the discrimination practiced against himAll our employees are free to become or remain members of any labor organization, ex-cept to the extent that this right maybe affected by an agreement conforming to the applicableprovisions of Section 8 (a) (3) of the Act We will not discriminate in regard to hire or tenureof employment, or any term or condition of employment, against any employee because ofmembership in or activity on behalf of any such labor organizationMOTHER'S CAKE AND COOKIE COMPANY,Employer.Dated..........By ............. ..... .............. ....... ....... ........... .(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.NEW BIG CREEK MINING COMPANYandEARL RICE ANDPEARL GIBSON. Case No. 9-CA-508. May 29, 1953DECISION AND ORDEROn April 7, 1953, Trial Examiner Arthur Leff issued hisIntermediate Report in the above-entitled proceeding,findingthat the Respondent had engaged in and was engaging in certainunfair labor practices in violation of Section 8 (a) (1) of theAct and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto. The Trial Examiner alsofound that the Respondent had not violated Section 8 (a) (3) and(1)of the Act by terminating the employment of Earl Rice105 NLRB No. 17. 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the failure to employ Pearl Gibson, and recommendedthe dismissal of those portions of the complaint.Thereafter,theGeneral Counsel and the Respondent filed exceptions tothe Intermediate Report and supporting briefs.The Board,'has reviewed the rulings of the Trial Examinerwho conducted the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardconsidered the Intermediate Report, the exceptions and briefs,and the entire record in the case, and hereby adopts thefindings,conclusions,and recommendations of the Trial Ex-amine r.ORDERUpon the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that the Respondent,New BigCreek Mining Company, Manchester, Kentucky, and its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Requiring or soliciting employees to execute affidavitsor other documents disavowing membership in or intention ofjoining any labor organization;threatening employees withreprisal for failure to make such disavowal,or in any othermanner interfering with, restraining,or coercing its employeesin the exercise of the right to self-organization,to form, join,or assist labor organizations,to bargaincollectively throughrepresentatives of their own choosing,to engage in concertedactivities for the purposes of collective bargaining or othermutual aid or protection, or to refrain from any or all of suchactivities,except to the extent that such right may be affectedby an agreement requiring membership in a labor organizationas a condition of employment,as authorized in Section 8 (a) (3)of the Act.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a) Post at its mine copies of the notice attached to the Inter-mediate Report and marked "Appendix A." z Copies of suchnotice, to be furnished by the Regional Director for the NinthRegion, shall,after being duly signed by a representative ofthe Respondent, be posted by the Respondent immediately uponreceipt thereof, in conspicuous places, including places wherenotices to employees are customarily posted. Reasonable stepsshall be takenby theRespondent to insure that said noticesare not altered,defaced, or covered by any other material.1Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, the Boardhas delegated its powers in connection with this case to a three-member panel [MembersHouston, Murdock,and Peterson].2 This notice shall be amended by substituting for the words "The Recommendations of aTrial Examiner" in the caption thereof the words "a Decision and order." In the event thatthisOrder is enforced by a decree of a United States Court of Appeals, there shall be substi-tuted for the words "Pursuant to a Decision and Order" the words "Pursuant to a Decree ofthe United States Court of Appeals, Enforcing an order " NEW BIG CREEK MINING COMPANY99(b) Notify the Regional Director for the Ninth Region, inwriting, within ten(10) days from the date of this Order, whatsteps the Respondent has taken to comply therewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is,dismissed insofar as it allegesthat theRespondentdiscriminated against Earl Rice and Pearl Gibson.Intermediate ReportSTATEMENT OF THE CASEPursuant to a charge filed by Earl Rice, the General Counsel of the National Labor Rela-tions Board, by the Regional Director for the Ninth Region (Cincinnati, Ohio) issued his com-plaint, dated December 29, 1952, against New Big Creek Mining Company, herein called theRespondent, alleging that the Respondent had engaged in certain uniair labor practices af-fecting commerce within the meaning of Section 8 (a) (1) and (3) and Section 2 (6) and (7) ofthe National Labor Relations Act, as amended, 61 Stat. 136, herein called the Act With respectto the unfair labor practices, the complaint alleged in substance, and the Respondent in itsanswer denied, that the Respondent1Inviolation of Section 8 (a) (1) of the Act interrogated employees concerning theirsympathy for United Mine Workers of America, herein called the Union, (b) told its employeesit could not operate its mine under a contract with the Union, (c) solicited employee affidavitsdisavowing the Union, and (d) told prospective employees that no union member could workfor the Respondent.2In violation of Section 8 (a) (1) and (3) discharged Earl Rice on or about October 5, 1951,and refused to employ Pearl Gibson on or about February 1, 1952, because of their membershipor sympathy for the UnionPursuant to notice, a hearing was held at Hazard, Kentucky, on January 15 and 16, 1953,before the undersigned, Arthur Leff, the Trial Examiner duly designated by the Chief TrialExaminerThe General Counsel and the Respondent were represented at the hearing bycounsel. Full opportunity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues was afforded all parties At the opening of the hearing,a motion was made by the Respondent to dismiss the allegations of the complaint relating toPearl Gibson on the ground that he was not named in the charge The motion was denied.Another motion by the Respondent, to change the place of hearing to Hyden, Kentucky, was ineffectwithdrawn The parties waived oral argument Briefs have been filed by the GeneralCounsel and the RespondentUpon the entire record in the case and from my observation of the witnesses, I make thefollowing-FINDINGS OF FACTL THE BUSINESS OF THE RESPONDENTThe Respondent, a Kentucky corporation, with its principal office and place of business atManchester, Kentucky, is engaged in the business of mining, producing, and selling coalDuring the fiscal year ended September 30, 1952, the Respondent produced and sold coalhaving a value in excess of $ 50,000, the sales being made to coal brokers in the state ofKentucky, each of whom annually sells and ships coal of a valuein excessof $25,000 directlytopersons, firms, and corporations located outside the State of Kentucky The Respondentadmits that it is engaged in commerce within the meaning of the ActII,THE LABOR ORGANIZATION INVOLVEDUnited Mine Workers of America is a labor organization within the meaning of the ActIII,THE UNFAIR LABOR PRACTICESA. IntroductionMuch of the evidence adduced by the General Counsel related to events occurring more than6months before the filing of the charge At the hearing, the Respondent objected to the intro- 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDduction of evidence concerning events prior to August 20, 1951.1 However, the evidence ob-jected to was received, not for the purpose of establishing unfair labor practices before thatdate, but solely for such effect as it might have in elucidating and explaining the characterand quality of the Respondent's alleged illegal conduct after that date. It is well settled thatSection 10 (b) allows consideration of related events prior to the limitation date for the pur-pose of throwing light on the specific conduct within the period in issue attacked by the com-plaint as an unfair labor practice. See N. L. R. B. v. Luzerne Hide & Tallow Co., 188 F 2d439 (C. A. 3).Within the limitation period, the specific occurrences upon which the General Counsel wouldpredicate unfair labor practice findings are confined to the following: (1) The Respondent'ssolicitation of employee Kelly Hensley, in line with a procedure earlier adopted, to sign aso-called "yellow-dog" affidavit; and (2) the Respondent's discharge of employee Earl Riceon or about October 5, 1951, allegedly because of his sympathy for and membership in theUnion, and (3) a conversation between General Foreman Charles Gibson and Rice about 3 or4 days before Rice's discharge in which Gibson is claimed to have interrogated Rice as to hissympathy for and ideas about the Union and to have expressed the view that the Respondentcould not operate its mine with the Union as bargaining agent.2Since the occurrences re-ferred to in (2) and(3) above are associated in context,they will be considered together inthe subsection of this report devoted to the discharge of Rice As for the so-called "back-ground" material, i.e , the events occurring before the Section 10 (b) cutoff date, the back-ground evidence relating to the "yellow-dog" affidavit will be considered in the subsectionof this report dealing with that subject, although such evidence also has some bearing on theissue of the Respondent's motivation in effecting Rice's discharge The remaining backgroundevidence- -presented to show the Respondent's antipathy to the Union and the likelihood of itstaking retaliatory action against union members- -is relevant to this case only for the lightitmay shed on the issue of discriminatory motivation in Rice's discharge case and, accord-ingly, will be dealt with as part of the consideration of that caseB.The "yellow-dog" affidavitsItisundisputed that during the summer of 1951--probably in July--all employees in themine were required to, and did, execute so-called "yellow-dog" affidavits. These affidavitswere presented to the men for signature by the Respondent's bookkeeper, Redman, when theycame to the scalehouse on a payday to receive their wages. At least one of the Respondent'ssupervisory officials was present at the time. As appears from the undenied and creditedtestimony of Earl Rice, Redman, while handing out these affidavits, explained in response toa question from one of the men that their purpose was to find out who was in the Union andwho was not. At the same time he also advised the employees that it was necessary for themto sign the affidavits if they desired to retain their jobs. There were two forms of affidavits,one to be signed by those employees who previously had worked in union-organized mines, theother by employees who had not Only one of them is in evidence--that required of employeeswho had not previously worked in union-organized mines it reads as followsAffidavitThe affiant,,upon his oath says that he is a citizenand resident ofCounty, Kentucky, and isa bona fide employee ofCoal Company; that he hasnever signedamembership card or an application for membership with the United Mine Workers ofAmerica, that he does not want to, or intend to sign with such organization, and if thereis on file with said organization a membership card or an application for membership,iThe charge was filed February 20, 1952. The cutoff date before which no unfair laborpractices may be found is thus August 20, 1951%Evidence was also offered at the hearing to support an allegation in the complaint that theRespondent refused to employ one Pearl Gibson because of his union membership However,the General Counsel in his brief quite properly concedes that the evidence presented on thisallegationwas insufficient to make out a prima facie case, and suggests its dismissal. Hemakes a like concession and suggestion with regard to another allegation of the complaint,that the Respondent violated Section 8 (a) (1) by "telling prospective employees that it wasafraid they belonged to the Union and that no member of the Union could work in the Re-spondent'smine " In accordance with the General Counsel's suggestion, dismissal will berecommended of the allegations particularly referred to in this footnote. NEW BIG CREEK MINING COMPANY101that same is a forgery and has been filed against his will and without his consent thereto,that he has not been intimidated,forced or coerced into signing this affidavit and that hesigns the same hereunto of his own freewill and accord without any promise of remuner-ation or reward for signing same, that he is perfectly satisfied with his working con-ditions and does not desire that they be changed in any way by unionizationThisday of,1951(Notary public acknowledgment)Charlie Rose,the Respondent's secretary,the only officer who testified for the Respondent,denied that he personally authorized or instructed Redman to secure these affidavits from theemployees.He did not deny, however,thatRedman might have been asked to do so by someother officer of the Respondent,and made no claim that Redman was acting without au-thority.3Though the Respondent would have it believed that save for the one occasion in July 1951--which was before the Section 10 (b) cutoffdsre--no employee was requested to sign a "yellow-dog" affidavit,there is credible evidence in the record to the contrary Kelly Hensley, whowas first employed by the Respondent less than 6 months before the filing and service of thecharge,<testified in substance as follows. A few days after he was first hired he called atthe scalehouse to receive from Redman his first paycheck At that time Redman handed hima paper to sign. Redman told Hensley, who is unable to read, "Sign this, it may have somethingto do with your job." Redman then read aloud from the paper.Its substance,as Hensley re-called it, was a statement to the effect that Hensley did not belong to the Union.According toHensley, Rose was standing close by and in a position to hear when the statement was read tohim.Although Rose denied that he was present at the time,I do not credit his denial I think itsignificant that the Respondent refrained from calling its bookkeeper,Redman, either todeny Hensley's testimony or to testify concerning the contents of the paper which Hensleytestifiedwithout direct contradiction was presented to him at the time.In these circum-stances, it may fairly be concluded that had Redman been called as a witness,his testimonywould have been unfavorable to the Respondent Wigmore, Evidence§286 From Hensley'scredited testimony and the Respondent's failure to produce the paper Hensley signed on thatoccasion or to offer any other explanation of its contents,it is only reasonable to infer thatHensley was in fact required to sign an affidavit similar to the one that other employees ad-mittedly were obliged to sign in July in order to protect their job security.It is so foundIconclude and find that by soliciting Hensley to sign a document disavowing membershipin the Union or interest in unionization,and by indicating to him that his job security mightdepend on whether or not he signed,the Respondent engaged in illegal interference,restraint,and coercion within the meaning of Section 8 (a) (1)3 According to Rose,he was away on a trip at the time the affidavits were distributed to allemployees for signature,and upon his return indicated his personal disapproval of the actiontaken because he considered the affidavits ineffective to accomplish any purpose Though hesays he gave orders to Redman not to have any more distributed and made arrangements tohave those already distributed destroyed- -without,however,notifying the employees, histestimony in that respect was vague,vacillating, and unconvincing, and I do not credit it. Oncross-examination,he conceded that since all employees who were on the Respondent's pay-rollhad already executed the affidavits,there was then no need for additional distribution,and presumably,therefore,no occasion then for giving Redman the instructions he says hegave.Moreover,while testifying positively at one point that the signed affidavits had beendestroyed,he admitted in almost the next breath that he did not know whether they had or notHe conceded the possibility that Redman might later have been given different instructions byother management representatives4Hensley testified that he went to work for the Respondent in the fall of 1951,without, how-ever,giving the exact date.At another point,he testified that he left the Respondent's employin December 1951, after working about 4 weeks, thus indicating that he was employed some-time in November.The Respondent made no effort to dispute Hensley's testimony in thisrespect. 102DECISIONSOF NATIONAL LABOR RELATIONS BOARDC.The discharge of Earl Rice1.Background evidenceFollowing is the "background"evidence of events occurring more than 6 months beforethe filing of the charge, though in most instances less than 6 months before the discharge ofRice, against which the General Counsel asserts the discharge of Rice should be appraised:(a) The evidence relating to the "yellow-dog" affidavits already considered.(b) Testimony of former employee Wiley Couch, who worked for the Respondent betweenApril and June 1951, that on one occasion during the period of his employment, Al Crase,owner of a one-third stock interest in the Respondent and part-time manager of the mine,delivered a speech to the employees in which he asserted that the Respondent could not havethe Union in its mine as it was in no position to pay union wage scales, and in which he furtherasserted that the Respondent could not have union men working in the mine. Couch's testi-mony was undenied and is credited.(c) Testimony of former employee James Estep, who worked for the Respondent for about5 or 6 months prior to August 7, 1951, that Charles Rose, the Respondent's secretary, askedhim several times during the period of his employment whether he belonged to the Union,and told him that if he, Rose, ever found out for sure that he did, lie would be discharged. Rosedid not specifically deny making these statements to Estep. Although at one point, Rose deniedever mentioning the Union to Estep, lie later contradicted himself and admitted that he had,but stated that he had talked to Estep "about" but not "against" the Union. His testimonydoes not indicate what he claims to have said "about" the Union. Under all the circumstancesand on the basis of my observation of the witnesses,I credit Estep's testimony in this regard.(d) Further testimony by Estep that Crase and Rose told him during the period of his em-ployment that they had a source of information as to what occurred at the union hall. Estep'stestimony in this respect was not denied and is credited.(e) Testimony of Couch concerning the circumstances under which he was discharged inJune 1951.Couch was discharged about a week after he had attended a union meeting, to whichhe had openly gone in the company of a union organizer.Couch testified that Rose told himat the time of his discharge that he, Rose,would not have the Union in his mine as he couldnot pay the union scale, that he had heard that Couch belonged to the Union, and that since henow knew it for sure, Couch was "automatically" fired. Rose while testifying did not specifi-cally deny making the statements attributed to him by Couch. Although he denied learning ofCouch's attendance at the union meeting, Foreman Gibson admitted that he had heard of itbefore Couch was discharged. According to Rose, he discharged Couch because CharlesWoods, the night boss, told him he did not need Couch any longer and that he so told Couch.He did not,however, elaborate further as to the reasonswhy Couch's services were no longerrequired. Woods was not called as a witness. Upon all the evidence and from my observationof the witnesses, I credit Couch's testimony, and find that Rose made thestatements attrib-uted to him by Couch and that he discharged Couch for the reasons expressed(f)Testimony of Estep concerning the circumstances under which he was discharged onAugust 7, 1951. Estep's testimony reveals that for some time before his discharge Rose hadindicated that he suspected Estep of being a union member,as in fact he was.Certain re-marks made by Rose to Estep in that connection have already been adverted to. When, finally,Estep was discharged,the reason given him,according to Rose's testimony,undenied byEstep, was irregular attendance.That, according to Rose and Gibson,was the true reason.There is no evidence that the Respondent ever actually learned of Estep's union membership.Estep's own testimony shows that he was discharged following a 2-day absence from work.Estep admitted that shortly before his last absence, he had been cautioned by Gibson aboutabsenteeism and had been warned of the Respondent's intention thereafter to follow a strictpolicy in that regard.Under all the circumstances,I am not satisfied that Estep was dis-charged for a reason other than that assigned by the Respondent.2.The factsas to Earl RiceWhen Earl Rice was hired by the Respondent in January 1951, he was not a member of theUnion. He joined the Union, according to his testimony, in July 1951, shortly before the Re-spondent's employees were called upon to sign the "yellow-dog" affidavits.Rice concealedhis union membership from the Respondent at the time,and, so far as appears,never dis-closed it thereafter.If, after joining, Rice was at all active in the Union,the record does notshow it. There is no evidence that Rice participated in any way in union activities,even tothe extent of attending a union meeting,or that he ever so much as discussed the Union orrevealed his union membership while engaged in conversation with men in the muse. NEW BIG CREEK MINING COMPANY103Rice testified that about 4 days before his discharge, he had an apparently friendly talkwith Foreman Gibson inside the mine. In the course of their conversation the subject of theUnion came up. Gibson asked Rice what he thought of the Union, and Rice replied that hethought it was all right. It "seemed" to Rice, according to his testimony, that Gibson com-mented in the course of the conversation that "they couldn't operate under the Union." 5Not long after his conversation with Gibson, Rice was absent from the mine for a periodof 2 days without notifying the Respondent. When he returned on the morning of October 5,1951, he was informed by Gibson that he was discharged.Gibson testified that he discharged Rice because Rice had been injured while violating asafety rule at the mine; because after his injury he had not seemed "interested in his work,"andmissed an average of about 1 day of work every other week, because he had had somedifficultywith Rice shortly before Rice's last layoff, when Rice without good excuse hadstarted to leave the mine in the middle of a workday and had been persuaded to stay on onlyafter considerable effort on Gibson's part, and because Rice had then laid off for 2 days with-out adequate excuse,Much of the explanation given by Gibson left me unimpressed. Thus, while it is concededby Rice that he was injured while at work, it appears that the accident causing the injury hadoccurred several months before his discharge. Gibson's statement that Rice had thereaftershown a lack of interest in his work was unsupported except by conclusive testimony. Histestimony that Rice had been frequently absent was disputed, and is found unsupported by thecredible evidence. 6 The incident shortly before Rice's discharge when he had sought toleave the job in the middle of the workday does not appear too significant since Rice on thatoccasion had acceded to Gibson's request to stay on. 7That leaves, then, only the final reason advanced by Gibson, that Rice was absent for 2days,without notice and without excuse. Rice's absence, of course, is not disputed. Therecord reflects that the Respondent, because of the mechanized operations in its mine, in-sisted upon regular attendance by its employees. According to Gibson, the Respondent had arule making a 2-day absence without adequate excuse a dischargeable offense 9 It is undisputedthat employees when hired were instructed that they would not be permitted to lay off withouta doctor's certificate,and that employees were called together at intervals,and admonishedabout the need of regular attendance.Rice,on cross-examination,admitted that about 3 or 4days before his layoff, Gibson had made a statement in the mine that men were supposed towork regularly and not lay off. Rice did not deny that he failed to give the Respondent noticeof his absence.9 He explained his failure, however, upon the ground that he was confined tohis home on account of illness, and had no means available to him to communicate with theRespondent.Rice took sharp issue with Gibson's assertion that he offered no proper excusefor his absence upon his return. According to his testimony, which I credit, he informedGibson when questioned as to the reason for his absence that he had been home sick. 19 Headmitted he did not offer Gibson a doctor's statement,but testified that Gibson had not askedfor any.5Rice's testimony concerning his conversation with Gibson is credited.Gibson testifiedthat while the Union was a common topic of discussion among the men in the mine, he couldnot recall this particular conversation with Rice6Rice testified that before his last 2-day layoff he had been absent on only 2 occasions,once for a period of 4 days as a result of the injury he had sustained in the mine, and againfor 1 day about a month and a half before his discharge,when he had been required to takehis daughter to the hospital On this conflict between Gibson and Rice, I accept Rice's testi-mony. Rice was definite in his recollection. Gibson, on the other hand, conceded that histestimony was based on an indefinite impression,and that he had made no effort to check theRespondent's payroll records,though he was aware in advance that he would be called on totestify concerning Rice's absences The Respondent's payroll records, which would have re-vealed the precise number of absences,were not produced by the Respondent at the hearing.7 Although Rice testified that he had no recollection of this incident,Gibson's testimonyconcerning it was detailed and convincing,and I am persuaded that the incident occurredsubstantially as testified to by him.6Rice in his testimony referred to another employee who had been absent longer and hadnot been discharged, but was unable to say whether or not that other employee had provideda doctor's certificate.Except for the single example supplied by Rice, the General Counselmade no effort to show, by calling for the production of the Respondent's records,or other-wise, that the rule referred to by Gibson was not generally applied9 The record is silent on whether the Respondent had a rule requiring such notice.ii I do not credit Gibson's testimony that Rice told him he had been away because he had tosee a man.291555 0 - 54 - 8 104DECISIONSOF NATIONAL LABOR RELATIONS BOARDDespite the shortcomings of much of the Respondent's defense, and what may be viewed asunnecessarily drastic action against Rice whose overall attendance record had been a goodone, I am nevertheless not persuaded,after balancing the consideration on both sides, thatthe General Counsel has succeeded in establishing the allegations of his complaint.As statedin N. L. R. B. v. Montgomery Ward & Co., Inc., 157 F. 2d 486, 490 (C. A. 8), "In consideringthe propriety of [alleged discriminatory]discharges the question is not whether they weremerited or unmerited,just or unjust,nor whether as disciplinary measures they were mildor drastic...the jurisdiction of the Board being limited to[determining] whether or not thedischarges were for union activities or affiliation of the employee."It is not the burden ofthe employer to show the absence of discrimination,but that of the General Counsel to es-tablish its presence.In this case the General Counsel would have a finding of discrimination inferred largelyfrom the background evidence reflecting the Respondent's strong opposition to the Union, itsthreats to other employees, and the action it had earlier taken with regard to Couch. These,of course,are relevant considerations in determining the question of discriminatory motiva-tion.But antiunion motivation alone is not enough to make out a case, unless that motivationissufficiently connected up with the particular employee whose discharge is alleged to beillegal. And that is the weak link in the chain of circumstantial evidence on which the GeneralCounsel would support his case. There is no direct evidence that the Respondent had knowledgeof Rice's union membership. Nor do I think there is sufficient circumstantial evidence fromwhich such knowledge may be imputed to the Respondent. Certainly, it cannot be inferredfrom union activity on Rice's part of a character that was likely to have come to the Re-spondent'snotice, for,so far as the record discloses, Rice was completely inactive. TheGeneral Counsel suggests that such knowledge is properly to be inferred from the statementsfound to have been made by Crase and Rose to Estep,implying that the Respondent had aninformant at the union hall. But there is no evidence that Rice ever so much as attended aunionmeeting. And even were it assumed that the Respondent's informant, if indeed therewere such, had access to the Union's membershiprolls, it would be difficultto understandwhy the Respondent should have waited from July, when Rice became a member, until Octoberbefore taking action.The General Counsel would bridge that gap with the explanation that theRespondent was awaiting a pretext to discharge Rice upon ostensibly legitimate grounds, anddid not find one until it was supplied by Rice's absence.But the difficulty with that hypothesisis that it would attribute to the Respondent in its antiunion actions a subtlety that is refuted bythe very background evidence upon which the GerieralCounsel relies. Surely the "yellow-dog"affidavits showed no such craftiness in approach,nor did the declarations accompanying theRespondent's discharge of Couch.That brings us to the conversation between Gibson and Rice, several days before Rice'sdischarge,uponwhich theGeneral Counsel places principal reliance. I have considerablehestitancyon this record in drawing the conclusion that the Respondent decided to dischargeRice because of his comment to Gibson in the course of a friendly conversation that he thoughttheUnion"all right."There is undisputed testimony that the Union was perhaps the mostcommon topic of conversation among the men in the mine,and it is expected that generalviews of this kind were frequently expressed.There is no clear evidence on which to base afinding that Gibson drew from this remark the belief that Rice was a union member. Such afinding would have to be inferred, and to infer on top of it that Rice was discharged for thatreason,as would be necessary if the General Counsel's position is to be sustained,would beto pile inference on inference.Moreover,the background evidence upon which the GeneralCounsel relies shows that in the past the Respondent had not acted on suspicion alone, butonly after it had satisfied itself through other means that the suspected employee was in facta union member.Unlike the General Counsel, I am unable to view Gibson's question of Rice in the context oftheir discussion,as designed to determine whether or not Rice was a union member. Nor doI read Gibson's comment to Rice, that "they couldn't operate under the Union," as a threatof reprisal inspired by Rice's disclosure of what he thought about the Union.In the context inwhich the statement was made, I think it was intended and understood merely as an expressionof opinion that the Respondent economically would be unable to survive under union wages andworking conditions. uIn sum,though there may be suspicious circumstances in this case,I am left unsatisfiedby myappraisal of the entire record that the General Counsel has met the burden of establish-ii For the reasons indicated,I shall recommend dismissal of the complaint's allegations ofunlawful interrogation and coercion that Gibson's testimony is claimed to support,and withregard to which there is no other record evidence. NEW BIG CREEK MINING COMPANY105ing by a fair preponderance of evidence that the Respondent discharged Rice for discrimina-tory reasons. Consequently, I shall recommend dismissal of the complaint's allegation to thateffect.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent as set forth in section III, above, to the extent they havebeen found to constitute unfair labor practices, occurring in connection with the operations ofthe Respondent described in section I, above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, I shall recommendthat it be ordered to cease and desist therefrom and take certain affirmative action in orderto effectuate the policies of the Act. Because I regard the unfair labor practices found of sucha character as to disclose a propensity on the part of the Respondent to continue, although notnecessarily by the same means, to trespass upon employees' self-organizational rights, Ishall also recommend that the Respondent be ordered to cease and desist from infringing inany manner upon the employee rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.By interfering with, restraining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.2.The aforesaid unfair labor practices are unfair labor practices within the meaning ofSection 8 (a) (1).3.The Respondent has not engaged in unfair labor practices as alleged in the complaint byreason of its discharge of Earl Rice and its failure to employ Pearl Gibson.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Relations Act, we herebynotify our employees that:WE WILL NOT require or solicit employees to execute affidavits or other documentsdisavowingmembership in or intention of joining any labor organization, or threatenemployees with reprisal for failure to make such disavowal.WE WILL NOT, in any other manner, interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations, to joinor assist any labor organization, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for the purposes of collectivebargaining or other mutual aid or protection, or to refrain from any or all of such ac-tivities, except to the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, as authorized in Sec-tion 8 (a) (3) of the Act.All our employees are free to become, remain, or refrain from becoming or remainingmembers of any labor organization, except as that right may be affected by an agreement re- 106DECISIONSOF NATIONAL LABOR RELATIONS BOARDquiring membership in a labor organization as a condition of employment, as authorized inSection 8 (a) (3) of the Act.NEW BIG CREEK MINING COMPANY,Employer.Dated...................By.................................. ............ .................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.PERFECTING SERVICE COMPANYandUNITED STEELWORKERS OF AMERICA, CIO. Case No. 11-CA-502. May29, 1953DECISION AND ORDEROn April 13, 1953, Trial Examiner C. W. Whittemoreissued his Intermediate Report in the above-entitled proceed-ing, finding that the Respondent had engaged in and was en-gaging in certain unfair labor practices in violation of Section8 (a) (1), (3), and (5) of the Act and recommending that itcease and desist therefrom and take certain affirmative action,as set forth in the copy of the Intermediate Report attachedhereto.He also found that the Respondent had not unlawfullylaid off Elbert L. Eagle, Jr., Walter G. Cooper, and Brady E.Johnson, and recommended dismissal of the complaint as tothem.' Thereafter,theRespondent filed exceptions to theIntermediate Report; and the General Counsel filed exceptions,supported by a memorandum, to the Trial Examiner's failureto find that the Respondent engaged in certain additional con-duct violative of Section 8 (a) (1) of the Act.The Board? has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the exceptions, thememorandum, and the entire record in this case, and herebyadopts the findings,conclusions,and recommendations of theTrial Examiner, with the following additions and exceptions.1.As detailed in the Intermediate Report, we find, as didthe Trial Examiner, that the Respondent engaged in independentviolations of Section 8 (a) (1) of the Act. The General Counselhas excepted to the Trial Examiner's failure to find that theRespondent also violated Section 8 (a) (1) of the Act by makingadditional statements and inquiries not mentioned in the Inter-tAs no exceptions have been filed with respect to the Trial Examiner's findings that theRespondent did not discriminate as to the tenure of Eagle, Jr., Cooper, and Johnson, weshall dismiss the complaint as to them.2 Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, the Boardhas delegated its powers in connection with this proceeding to a three- member panel[Mein-bers Murdock, Styles, and Peterson].105 NLRB No. 33.